Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected-inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.
Applicant’s election without traverse of invention I including claims 1-8 in the reply filed on 03/14/2022 is acknowledged.
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites a computer implemented method system and method comprising a system database, stored in a data store, storing seller offer and buyer offer and an execution engine configured to implement the steps of comparing data and generating a record of a completed transaction. Since the claim, as recited, does not include a processor to cause the 
Note: Examiner suggests following amendment to overcome this rejection:

1. 	A computer implemented system running on a server computer executing a process for matching buy offers with sell offers for the transaction of deliverables, the system comprising:
— a system database, stored in a data store, having information describing a first deliverable;
— a first sell offer associated with the first deliverable in the system database, the first sell offer provided by a first seller, the first sell offer having a first sell offer price and a first sell offer quantity for the first deliverable;
— a first buy offer associated with the first deliverable in the system database, the first buy offer provided by a first buyer, the first buy offer having a first buy offer price and a first buy offer quantity for the first deliverable; and
— an execution engine on the server configured to;
	i. compare the first buy offer price and the first buy offer quantity to the first sell offer price and the first sell offer quantity,
	il. generate and record a deliverable transaction in which ownership of the first deliverable is transferred to the first buyer when the first buy offer price is greater than or equal to the first sell offer price.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.1.	Claims 1-8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Claim 1 recites a computer implemented method system and method comprising a system database, stored in a data store, storing seller offer and buyer offer and an execution engine configured to implement the steps of comparing data and generating a record of a completed transaction. Since the claim, as recited, does not include a processor to cause the execution engine to implement the intended steps and the data store system to store data, it renders the scope of the claim unclear as how the intended steps can be executed, thereby rendering the claimed invention inoperative.
Since the dependent claims 2-8 inherit the deficiency of claim 1, they are rejected for the same reasons.

Note: The suggested Examiner’s amendment above in paragraph 2 can overcome this rejection.

3.2.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 1 preamble recites claiming both a system and a method which renders the claim directed to two statutory categories thereby rendering the claim  non-statutory. 
Since the dependent claims 2-8 inherit the deficiency of claim 1, they are rejected for the same reasons.
Note: Considering the subject matter of the body of the claim it appears that the claim is directed to a system. Examiner suggests to amend claim 1 as discussed in paragraph 2 above and to amend the dependent claims 2-8 claiming a system only instead of a “system and a process”
an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 1-8  are to a process comprising a series of steps, clams 1-12 to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
	1. (Original) A computer implemented system and process for matching buy offers with sell offers for the transaction of deliverables, the system comprising:
— a system database, stored in a data store, having information describing a first deliverable;
— a first sell offer associated with the first deliverable in the system database, the first sell offer provided by a first seller, the first sell offer having a first sell offer price and a first sell offer quantity for the first deliverable;
— a first buy offer associated with the first deliverable in the system database, the first buy offer provided by a first buyer, the first buy offer having a first buy offer price and a first buy offer quantity for the first deliverable; and
— an execution engine configured to;
	i. compare the first buy offer price and the first buy offer quantity to the first sell offer price and the first sell offer quantity,
	il. generate and record a deliverable transaction in which ownership of the first deliverable is transferred to the first buyer when the first buy offer price is greater than or equal to the first sell offer price.
Step 2A Prong 1 analysis: Claims 1-8 recite abstract idea.

 Further the step of limitations, “ compare the first buy offer price and the first buy offer quantity to the first sell offer price and the first sell offer quantity, and generate and record a deliverable transaction in which ownership of the first deliverable is transferred to the first buyer when the first buy offer price is greater than or equal to the first sell offer price”, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of by” an execution engine”.  That is other than reciting “by an execution engine” nothing in the limitations precludes the steps practically being performed in the mind and 
Thus, the claim 1 recites Certain Methods of Organizing Human Activity and a  Mental Process.   
Since dependent claims 2-18 include the limitations discussed above, they similar to claim1 recite Certain Methods of Organizing Human Activity and Mental Process..
Step 2A, prong 1=Yes. Pending claims 1-8 recite abstract idea.
Step 2A Prong 2 analysis:
Claims 1-8: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using computer components including a system database to store buyer and seller offers and their details and an execution engine to compare the offers and to generate a record of transaction of transfer of ownership. The storing step to store buyer and seller offer data and recording step of a transfer of ownership are recited at a high level of generality (i.e. as a general means of storing  data of buyer offer and seller offer for comparison to see if a match is there and a general means of recording a transfer of ownership after the transaction has taken place for use), and amount to mere data storing and recording which are a form of insignificant extra‐solution activity. 
 The “execution engine” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose computer environment.  The execution engine is recited at a high level of generality and is merely automates the comparing and recording steps step.    Accordingly, even in combination, these additional elements do not integrate the abstract 
Dependent claims 2-3  recite limitations directed to providing the deliverables to the buyer which are recited at a very high level of generality that is transmitting the bought items to the buyer which if physical items they can be transferred by known means mail or carrier and if digital they can be transferred by generic computer components which do not impose any meaningful limits on practicing the abstract idea. 
Claims 3-4 is directed to a canceling a second  buy order if the deliverable is already transferred to the first buyer,  claims 5-6 is directed to search for an item if a matching item to a buyer offer/request was not available and if found gent in touch with the seller to sell the item,  claims 7-8 is directed to not disclosing the buyer offer including his identifier, such as his name to seller and the seller offer including his identifier, such as his name  to buyer. The use of generic computer components the data store system and the execution engine merely describe how to generally “apply” the otherwise manual activity in a generic or general-purpose computer environment. The limitations of these claims 4-8 are recited at high level of generality which do not represent inextricable tie to computer functioning but can be implemented manually as part of the commercial transaction of matching a buyer to a seller by an intermediary, which do not impose any meaningful limits on practicing the abstract idea.  
Accordingly, in combination the limitations of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, similar to claim 1 as discussed above.
Step 2A=Yes. Claims 1-8 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-8 amount to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the storing and recording steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere storing and recording steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Berkheimer Option 2.
Step 2B = No, the claims 1-8 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-8 are patent ineligible.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, and 8 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by Miller et al. [EP 1770617 A1], hereinafter Miller.

	Regarding claim 1, Miller teaches a computer implemented system and process for matching buy offers with sell offers for the transaction of deliverables [see Fig.12], the system comprising:

an execution engine configured to; i. compare the first buy offer price and the first buy offer quantity to the first sell offer price and the first sell offer quantity, il. generate and record a deliverable transaction in which ownership of the first deliverable is transferred to the first buyer when the first buy offer price is greater than or equal to the first sell offer price [Paras 0139—0140: F. Order Matching Transaction Engine: In an order-matching system there are many potential buyers. Each posts binding offer to buy (bid amount) or sell (asked amount). The process proceeds in real time. The order matching system constantly compares bid and asked and, when a match is found within a specified spread, the deal is concluded. ……Users of an order-matching engine are all potential buyers and seller. ..” herein information about items including item quantity and offered price from both buyer and seller in their offers including information on buyer and seller . The system’s software continuously reviews the buyer and seller offers and if there is an offer to buy and sell with preset difference and prices match for the requested and offered quantity buyers and sellers are notified of the transaction and the transaction is recorded, “ 5. Offers to buy and sell are constantly reviewed by the software. When there is an offer to buy and sell at a price within a preset difference. When prices match, buyers and sellers are notified of the transaction, and the transaction is recorded. The display of the last transaction price, the highest bid 
Regarding claim 3, the limitations “ The computer implemented system and method of claim 1, wherein the first deliverable is digitally stored within the system database or physically stored within a system warehouse and wherein a buyer data record and a seller data record are updated to reflect the transfer of ownership of the first deliverable without having to move the first deliverable”, are considered and covered in the analysis of claim 1, [See Miller para 0140. Section 5., “ When prices match, buyers and sellers are notified of the transaction, and the transaction is recorded. The display of the last transaction price, the highest bid and the lowest asked price is updated. .. 6. The transaction is conveyed to the backend accounting system of the exchange.”.].

	Regarding claim 8, Miller teaches that the computer implemented system and method of claim 1, wherein at least one of the following conditions are true: a buyer identifier used for identifying the first buyer is hidden and not displayed to the first seller, and  a seller identifier used for identifying the first seller is hidden and not displayed to the first buyer [See Miller claim 4 which discloses that the buyer and seller entering into the transaction can be anonymous which would result in hiding the identity of the buyer and seller] .



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claim  2  is rejected under 35 U.S.C. 103 as being unpatentable over Miller over Rouse et al. [US 20110039585 A1], hereinafter Rouse.

Regarding claim 2, Miller teaches the limitations of claim 1, as analyzed above, including that the transaction is completed and recorded once a buyer offer is matched with a seller offer but fails to teach specifically wherein the first deliverable is physically or digitally transferred to the first buyer and no longer stored within the system”. Rouse, in the same field of endeavor of processing purchase/sale transactions, teaches that once a transaction is completed, the goods [corresponding to claimed deliverables], are physically transferred to the buyer [see para 0072, “ When the Purchaser indicates that the transaction is acceptable….. A confirmation message is sent to the Seller, confirming the amount of the funds transferred, and a corresponding message is sent to the Purchaser identifying the items that have been paid for and the total. The indication to both the Purchaser and the Seller that the funds have been transferred signifies that the Seller can physically transfer the goods to the Purchaser, and that the transaction is completed.’]. Therefore, in view of the teachings of Rouse it would be obvious to an ordinary skilled in the art to have modified Miller to add the step of transferring the exchanged/bought goods/deliverables to the buyer because that transaction has been completed and recorded and the buyer should get his goods required by him.

5.2	Claim  4  is rejected under 35 U.S.C. 103 as being unpatentable over Miller over Silverman et al. [US 5,077, 665], hereinafter Silverman.

	Regarding claim 4, Miller teaches the limitations of claim 1, as analyzed above, including that the transaction is completed and recorded once a buyer offer is matched with a seller offer but fails to teach specifically further comprising a second buy offer, the second buy offer linked to the first buy offer, wherein the execution engine cancels the second buy offer upon matching the first buy offer to a sell offer and creating the deliverable transaction. In the same field of endeavor of matching bids against offers, Silverman teaches canceling another order when a better priced offer is matched [See col.13, line 67—col.14, line 2, “ When a new bid goes in which betters the existing bid in an auction market, the existing bid is actually removed and effectively cancelled in the book”]. In view of the teachings of Silverman it would be obvious to an ordinary skilled in the art to cancel an offer when one offer is matched and would arrive at the claimed limitation of once a buyer offer is matched with a seller offer but fails to teach specifically further comprising a second buy offer, the second buy offer linked to the first buy offer, wherein the execution engine cancels the second buy offer upon matching the first buy offer to a sell offer and creating the deliverable transaction, because once a buyer offer is matched with a seller offer the second buyer offer can be redundant.

5.3	Claims  5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller over WO2015097544 A1 to Goncharov et al.; hereinafter Goncharov.

Regarding claims 5-6, Miller teaches the limitations of claim 1, as analyzed above, including that the transaction is completed and recorded once a buyer offer is matched with a seller offer but fails to teach specifically further comprising a recommendation engine, wherein the recommendation engine is configured to search the internet to find at least one seller for an unmatched deliverable, wherein the recommendation engine is configured to contact the seller of the unmatched deliverable to solicit a sell offer for the deliverable through the system. In the A multipart analysis engine comprising : A classification engine for transforming a request made in natural language into a set of structured criteria corresponding to structured data in said data repository;  A real time search engine for providing proposals of products or services to a potential buyer based on matching of a request from the buyer with an offer from a seller, said real time search engine being operable while the given buyer is connected online by said internet access ; o A continuous search engine working in the background when the given buyer is online or off-line for providing further proposals of product or services to the given buyer ; o An external search engine operable if the real time search engine fails to provide a product or service requested by the given buyer, said external search engine being operable to gather supplementary information from external sources including websites and online shops and to provide proposals for alternative products or services”] discloses that search engines search and recommend and contact a seller online to provide proposals for buyer. In view of Goncharov, it would be obvious to an ordinary skilled in the art to have added the concept of using a search engine to search/recommend and get in touch with a seller to solicit offer for the buyer’s item which did not find a match in the available seller offers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

5.4	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller over US20090287596 A1 to Torrenegra.
Regarding claim 7, Miller teaches the limitations of claim 1, as analyzed above, including that the transaction is completed and recorded once a buyer offer is matched with a seller offer but fails to teach specifically further comprising wherein at least one of the following conditions is true: the first buy offer price is hidden and not displayed to the first seller, and  the first sell offer price is hidden and not displayed to the first buyer. In the same field of matching buyers offers and sellers offers Torrenegra teaches [see para 0025 “….. the buyer has the option of hiding This option of selectively hiding certain information is expected to reduce the chances of buyers and sellers receiving spam and/or unsolicited offers. By hiding certain details of submitted offers from other buyers and sellers, sellers can offer prices to specific buyers that are below their published rates while keeping those offers hidden from the public. This feature is expected to reduce the likelihood of other buyers learning of such reduced rates and requesting that the seller honor similar low prices. The feature also allows both sellers and buyers to remain anonymous if they chose to do so due to privacy or any other concerns”.]. Therefore, in view of the teachings of Torrenegra, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified claim 1 to incorporate the concept of hiding buyer and seller offer details including hiding a seller price, because, as shown in Torrenegra, to reduce the chances of buyers and sellers receiving spam and unsolicited offers and also to reduce the likelihood of other buyers learning of reduced rates of the seller offer for specific buyer.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Braig et al. [US7363272 B1] discloses a trading system and method between buyer and seller and further discloses a users can place offers to buy or sell a contract though his input and the bids and offers can be matched based on price, , quantity or any other criteria and contract order information is recorded [see col.16, lines 20-42 and col.16, lines 19-23].
	(ii)	Fisher et al. [US 6,243,691 B1; see col.3, lines 51-62, ] discloses that US Patents 4412287 and 5077665 relate to e-commerce securities trading wherein buyers and sellers post offers to buy and sell a given security at a specific price. The automated system stores these offers and if an offer to buy a security is placed at a price greater than or equal to an existing offer to sell a security at a given price the automated system automatically completes the transaction by matching the buyer with the seller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625